                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



JOHN PFUETZE,

               Plaintiff,

v.                                                                    Case No. 19-1112-JWB

WORKFORCE ALLIANCE OF SOUTH
CENTRAL KANSAS, et al.,

               Defendants.


                                 MEMORANDUM AND ORDER

        Plaintiff filed a complaint on May 3, 2019, against a multitude of defendants. (Doc. 1.)

Plaintiff paid the filing fee. (Doc. 2.) On August 28, 2019, Magistrate Judge Kenneth G. Gale,

after noting the record showed no service of the summons and complaint upon Defendants, ordered

Plaintiff to show cause in writing to this court why service had not been made within 90 days of

the complaint’s filing and to show cause why the action should not be dismissed without prejudice.

(Doc. 3.) The order directed Plaintiff to do so by September 27, 2019. (Id.) The record shows

Plaintiff was served with the show cause order on August 30, 2019. (Doc. 4.) Plaintiff did not

respond by the deadline and has not filed any response to date.

       By rule, “[i]f a defendant is not served within 90 days after the complaint is filed, the court

– on motion or on its own after notice to the plaintiff – must dismiss the action without prejudice

against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

After reviewing the record, the court concludes the action should be dismissed without prejudice.

Plaintiff has failed to show service of the complaint upon any Defendant; more than 90 days has

passed from the filing of the complaint; Plaintiff was notified that a failure to show cause for the
lack of service could result in dismissal of the case; and Plaintiff has shown no cause for the failure

of timely service.

       IT IS THEREFORE ORDERED this 18th day of October, 2019, that the action is hereby

DISMISSED WITHOUT PREJUDICE as to all Defendants.



                                                       _____s/ John W. Broomes__________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
